Citation Nr: 1629635	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  04-36 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right leg disability to include a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 2, 1956, to July 13, 1956.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

In November 2007, the Board, in pertinent part, denied a claim for entitlement to service connection for a right leg disability.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, the Court granted a Joint Motion for Partial Remand (Joint Remand) by the parties to vacate and remand part of the Board's November 2007 decision that denied entitlement to service connection for a right leg disability, for further development.  Specifically, the Court found that the Veteran should be provided with a VA examination to determine whether he had a current right leg disability that was related to active duty.

In October 2009, the Board remanded the claim for additional development based on the instructions in the Joint Remand.

The case was returned to the Board, and in a February 2011 decision, the Board denied the claim.  In that decision, the Board noted that the Veteran had been denied service connection for synovitis of the right knee in a March 1967 rating decision and for a right foot condition in the December 2003 rating decision, both of which had become final, and thus, only right leg disabilities would be considered.

The Veteran appealed the February 2011 decision to the Court and, in November 2011, the Court granted a Joint Remand by the parties to vacate and remand the Board's February 2011 decision for further development, including providing adequate reasons and bases as to whether the issue of service connection for a right knee disability was before the Board.

In May 2012, the Board remanded the claim for additional development based on the instructions in the Joint Remand.  In December 2012, the Board reopened the issue of entitlement to service connection for a right knee disability and again remanded this case for further development.

In an April 2013 Board decision, service connection for a right leg disability, to include a right knee disability, was denied.  The Veteran appealed that decision to the Court and, in February 2014, the Court granted a Joint Remand by the parties to vacate and remand the April 2013 decision for further development, including obtaining a medical opinion that acknowledges or considers the Veteran's report of "ongoing symptoms in his right knee since service."

In May 2014, the Board remanded the claim for additional development based on the instructions in the Joint Remand.

In February 2015, the Veteran's representative asserted that there was clear and unmistakable error in the March 1967 rating decision that denied service connection for a right knee and left ankle disability.  The Board cannot take original jurisdiction of this request to revise a prior RO decision.  Therefore, is referred to the RO for appropriate action.

In an April 2015 Board decision, service connection for a right leg disability, to include a right knee disability, was denied.  The Veteran appealed that decision to the Court and, in April 2016, the Court granted an April 2016 Joint Remand by the parties to vacate and remand the April 2015 decision for further development, including obtaining a "new VA examination and opinion that complies with the Board's previous remand orders." 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.



REMAND

In the April 2016 Joint Remand, the parties agreed that the Board relied on an inadequate July 2014 VA examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (2011).  The Joint Remand noted that the "examiner's opinion is based on the inaccurate factual premise that Appellant fell off a mule prior to service."  Accordingly, the parties to the Joint Remand agreed that "remand is warranted for Appellant to undergo a new VA examination and opinion that complies with the Board's previous remand orders."  Thus, the case must be remanded for a new VA examination.  The Board notes that, since it has found that presumption of soundness has not been rebutted, the specific prior opinion questions are not appropriate.

Upon remand, the RO is to obtain complete VA treatment records dated from February 2012.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records dated from February 2012.  

2.  Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's right knee disorder.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should presume the Veteran to have been in sound condition as to his right knee when he entered service.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current right knee osteoarthritis had its onset during, or was otherwise caused by or is etiologically related to any incident of active duty, to include the swelling and synovitis of his right knee found in service.

The examiner must provide reasons for each opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In answering the questions, the examiner must specifically acknowledge and consider the Veteran's competent lay statements regarding ongoing symptoms in his right knee since service.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

A complete rationale or explanation should be provided for any opinion reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the appeal.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

